Order unanimously reversed, without costs, and proceeding remitted to the Ontario Family Court for further proceedings in accordance with the following memorandum: Our courts normally favor custody of young children remaining with the mother. However, it is a well-settled principle that their custody cannot be taken from one parent without adequate proof that it is harmful'for the' children to continue in the custody of the parent who is sought to be deprived of the same. (Matter of Wout v. Wout, 32 A D 2d 709.) There is no proof that the welfare of the children would be adversely affected by continuing their custody with their father. The weight of the evidence indicates that while both parents are in a position to give the children suitable homes, it also reveals that the conduct of the petitioner-respondent, including physical and verbal abuse of the children, impresses us that the best interests and welfare of the children will- be served by awarding custody to the father with liberal visitation rights to the mother. (Appeal from order of Ontario County Family Court awarding custody.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Goldman, JJ.